Implementation of the Fuel Quality Directive (debate)
The next item is the debate on the oral question to the Commission on the implementation of the Fuel Quality Directive, including an EU default value for tar sands and oil shale, by Mrs McAvan, on behalf of the Committee on the Environment, Public Health and Food Safety - B7-0209/2011).
author. - Mr President, firstly I would like to thank the Conference of Presidents for making time for this debate this week at very short notice. I would also like to thank the Commissioner for coming here at such a late hour to discuss this issue, which is very important for our Parliament.
On the face of it, this looks like a very technical issue. It is about implementing measures for the Fuel Quality Directive and setting baseline or default values for greenhouse gas emissions for transport fuels. The real, very serious issue is: how serious are we in the European Union about tackling emissions from transport? We know that around 20% of greenhouse gas emissions come from transport. We know that figure is rising, unlike in the housing and energy sectors, where the figure is falling. Cleaning up our transport fuels is a key part of the fight against climate change and that is why the Fuel Quality Directive is so important.
That brings me to this question of tar sands and oil shale. Parliament was expecting the Commission's implementing proposals on the directive at the end of last year. There was a delay and we know the reason for this was because there was an internal debate in the Commission about whether to give a separate value to tar sands. We were told that the reason we could not have the measures was because there was no scientific study to back up the Commission proposal. In early drafts from the Commission, however, we saw there was a separate value for tar sands in the consultation papers, but in a later draft that value had disappeared.
Thanks to you, Madam Commissioner, we now have a study on tar sands. That study, which came out two months ago, shows something that other studies have already shown, i.e. that greenhouse gas emissions from Canadian tar sands are on average 107.3g of CO2 per megajoule, compared with 87.1g for conventional fuels. For shale oil it shows a rate of 122 and 139g of CO2 per megajoule. In other words, it shows that these fuels are dirtier than conventional oil. Now we have the studies, I am hoping that we will hear from the Commissioner tonight that we are going to see a proposal to implement the Fuel Quality Directive.
I said at the beginning that this is not just a technical issue. Last week, many MEPs who are here tonight received a petition from thousands of European citizens who are very concerned about this issue. They want what I want, which is proper, fair labelling of tar sands and oil shales. We often hear that the EU is leading the way on climate change, but California has already put in place a low-carbon fuel standard which assesses tar sands as high-carbon.
I know there has been a lot of lobbying about this, we have all heard about it, we have met the different lobbyists, and even now that we know that tar sands and oil shale are dirtier than conventional oil, we are now being told 'no, let us have more studies, let us have more time'. But we have the facts on tar sands now, so I do not see any reason to delay. Tar sands are one of the most polluting ways of producing transport fuel known to man. It follows that they should be given a different categorisation in the Fuel Quality Directive, otherwise there is nothing to stop transport fuels getting dirtier under the Fuel Quality Directive instead of cleaner.
Commissioner Hedegaard, I know you will hear in a moment how many of our colleagues from all groups across the House share our concerns. You are known for your commitment to tackling climate change and are respected for it in this House. We want to work with you to deliver your low-carbon roadmap to actually cut emissions from transport by 60% as you announced last week, so I hope that tonight you are going to come here with some good news for us and tell us that in the next few weeks we will have that implementing standard and we will have a higher value for tar sands and oil shale.
Member of the Commission. - Mr President, we have just heard from Linda McAvan that she and the Commission share the same view of how important it is actually to tackle emissions from transport; that is also reflected in the White Paper on transport which will be coming out today. Unfortunately, development of the implementing measure linked to the greenhouse gas intensity reduction target contained in the Fuel Quality Directive has taken longer than anticipated. However, the delay will not affect the ability of suppliers to meet their requirements under the directive, as no Member State has set an intermediate target for 2014.
In preparing its proposal the Commission has considered that the appropriate legislative approach needs to balance the accuracy and complexity of the reporting method with the degree of variability in the GHG intensities of different fuels. During last autumn and the first weeks of this year, extensive internal discussions have taken place within the Commission which are currently being finalised, and thus a proposal could be discussed with the Member States in the coming months.
As concerns the default values for oil sands and oil shale, I am pleased to report that the Commission has recently published reports indicating an average default value for oil sands and a range of indicative default values for oil shales. These reports are available on the Commission's website. Given the wide interest in this matter the Commission believes that it would be useful to subject these reports to a limited peer review process. In taking this issue forward I have liaised closely with my colleague responsible for trade matters to ensure that our approach is robust in terms of our obligations under international law, and I will continue to do so.
So without prejudging the outcome of the peer review process and the subsequent Commission internal consultation, it is the Commission's intention at this stage to present a draft implementing measure to the relevant regulatory committee that will include default values both for oil sands and for oil shale, as well as for other unconventional fuels such as coal to liquids and gas to liquids.
It is also foreseen that the draft implementing measure states that the Commission will examine the GHG intensity of other categories of feedstock with high greenhouse gas emissions and, if scientifically warranted, the implementing measure will be amended through the addition of new feedstock categories.
This would make the measure non-discriminatory by demonstrating that the list of feedstock categories is open and that the Commission is actively looking at other categories and is ready to extend the list when enough evidence and data is gathered on other categories.
So, given that some weeks are necessary for the peer review and subsequently the finalisation of the Commission's internal discussions, there will be some delay before the draft implementing measure of the whole package can be discussed with the Member States. But as soon as it is approved by the regulatory committee the measure will be transmitted to the European Parliament for scrutiny.
Mr President, I would like to thank Mrs McAvan for tabling this question. The revision of the Fuel Quality Directive would not only oblige fuel suppliers to reduce greenhouse gas emissions produced throughout the life cycle of the fuels, for example during transport and during the refining process, and to measure the reduction, but also to cut the emissions per energy unit by 1% each year from 2011 onwards and by a total of 10% by 2020. However, I believe that it is only possible to measure the reduction in emissions during the life cycle of the fuel if there are corresponding standard values in place. These must finally be identified and made public.
However, when Mrs McAvan tabled her question, I had the feeling that she would have preferred to have stopped production in this energy sector. I would like to warn against taking this approach, because the figures and the findings on emissions produced by the extraction of crude oil or of oil from sand or shale vary widely. Only an hour ago, I was speaking to a representative of the chemical industry who said that there is so much potential for technical development that it could be possible to achieve much better results in this area. I would like to remind the House that we are constantly talking about independence from energy sources outside the European Union. This raw material is available to us here in the European Union, so we should include this in our discussions. However, all of this will only work if there are standard values in place which must be checked. Therefore, I am calling on the Commission to act quickly.
Mr President, Commissioner, we are indeed debating a very crucial issue: emissions from the production of oil from tar sands are three to five times greater than from other production methods and this much-desired indicator that we want in the directive will ensure that we do not subsidise this catastrophic production method.
You said that the study has been completed. However, although we have a study, because we said that we needed a study in order to proceed, we now want to subject this study to peer review. The question, Commissioner, is when will this procedure be completed? What are the timelines? How much longer do we need to wait until this indicator has been reviewed, using this methodology, so that we can, at long last, include it in our legislation?
In fact, the problem with tar sands is not just the emissions. It is the destruction of unique forests, the Canadian arctic forests, our vital allies against climate change. At the same time, we are destroying the native land in which this massive destruction is taking place and, if we do not include the indicator in our legislation, this destruction will spread to other countries.
on behalf of the ALDE Group. - Mr President, I want to thank Commissioner Hedegaard for her long-standing efforts on this issue and for her positive announcement this evening. Commissioner, you have met MEPs on a number of occasions and we appreciate that the stumbling block has not been of your making. Nevertheless the lack of progress has been deeply frustrating.
First of all we were told it was not enough that there were a dozen studies that all showed that tar sands had higher greenhouse gas emissions than conventional oil. We were told that there had to be a study using exactly the same methodology. Now that we have that study from the Joint Research Centre - and it shows the value of 107g per megajoule, way above the 87.1g average for crude oil - opponents are saying that we need a peer review. It really does feel like timewasting on a grand scale.
It is a pity that the lobbying against a separate value for tar sands has come so heavily from one quarter, because it is absolutely not about discriminating against Canada. There are many other potential tar sand sites, some of them, as we heard just now, within the EU itself. The fact that these alternative sources of oil are attracting investment interest across the globe is precisely why we must insist on a separate greenhouse gas value for them. Otherwise, as tar sands creep up as an increasingly large part of the energy mix, we will find ourselves in the situation where we are complying with the Fuel Quality Directive's 6% reduction target on paper, but in real life we are producing fuel with even higher emissions than today.
It would be very helpful, Commissioner, if you could explain to DG Trade, as I am sure you have, that this is not an attack on Canada, and that apart from anything else, Parliament would want this issue of the default tar sands value to be sorted out in order to ensure a smooth passage for the EU-Canada trade agreement.
on behalf of the Verts/ALE Group. - (FI) Mr President, Commissioner, ladies and gentlemen, as part of the climate package, we decided that the carbon footprint of transport fuel should decrease by 6% by 2020. It would be completely inconsistent and senseless if we now turned a blind eye to the dirtiest fuels of all, like oil from oil sand, at the same time encouraging their production around the world, in Canada and Africa, for example. It is quite obvious that we should have our own default values for the carbon footprint of oil from oil sand and oil shale. We also need to differentiate the other sources of crude oil as soon as possible.
In my view, the Canadian Government has very inappropriately put pressure on the EU, and we should not give way to it. If Canada's footprint from tar sands oil is lower than the reference value, Canada can prove it. Should we not adhere to the same principle with fossil oil as we do with biofuels, which is that the default values are differentiated according to the source of the raw materials?
(PL) Mr President, Commissioner, global reserves of bituminous sands are very extensive. It is estimated that reserves of bituminous oil are over double the size of reserves of crude oil extracted using conventional methods. Present-day technologies make it possible to exploit deposits of raw materials in places where no one would previously have supposed it to be possible. At the same time, however, environmental protection requirements have become more stringent, and so there is a clash between environmental standards and the pursuit of raw materials and the desire to extract them at any cost. This results in land degradation, deforestation and the exploitation of water resources.
Extracting companies must be forced to recultivate the land they have used, to make it possible for forests to grow there again one day. Companies which make profits from the processing of bituminous sands must allocate some of these profits to environmental protection, for example in the form of a deposit. The European Commission should support such requirements and technologies for reducing CO2 emissions. After all, Europe and Canada have such strong economic links that Canadian industry, whether it wants to or not, must adapt to European environmental protection requirements in order to operate on the European market, for example in this area.
(DE) Mr President, ladies and gentlemen, I would like to thank Mrs McAvan for taking the initiative in this case and Mrs Hedegaard for addressing the problem. We are not happy about the speed at which things are happening, but we know that this matter is in good hands with Mrs Hedegaard. We would like to support her during the discussions within the Commission and with everyone else involved.
The environmental impact of tar sands is clear. There is an exhibition outside Parliament which makes it clear that, although we may question some of what is said or some of the figures, we have a serious environmental problem on our hands. This is indisputable. Given that we have discussed the effects of biofuels in such detail and even planned to carry out indirect investigations of movements in food cultivation, we must look at this problem, which is so obvious, much more closely. For this reason, this is an important initiative.
During the debate and during the preparations, I had a sentence running through my head which has been said repeatedly by the German Environment Minister, Norbert Röttgen: We have already picked the low-hanging fruit when it comes to fossil fuels. This becomes clear in the context of this subject and in the light of the exhibition outside Parliament. Extracting all our additional deposits of fossil fuels will involve a huge amount of work and give rise to new problems. Therefore, I would like to point out once again this evening that we all have cause to think more carefully about energy efficiency, especially given the events of recent days. I would like us to exert greater pressure on the Commission and on Mr Oettinger to follow up the 20% target for energy efficiency. I hope that the Directorate General for Mobility and Transport and the Transport Commissioner will be able to come up with specific measures rather than just empty words over the next few years and that they will not wait to do so until the next parliamentary term.
(NL) Mr President, in the square outside our Parliament there is a photographic exhibition on the tar sands in Canada. One of the photographs really chills you to the bone. You see beautiful virgin forests and then a sharp line which marks the beginning of a polluted black oily lake measuring 170 sq. metres. This really chills you to the very bone and I would recommend that everyone goes and sees the exhibition this evening.
Apart from leading to a huge loss of biodiversity, tar sand oil also emits extremely high levels of CO2. As far as I am concerned, biodiversity and CO2 emissions alone are sufficient reasons for us to vigorously oppose the exploitation of the tar sands in Canada, as well as in other countries. However, the least we can do is to include the polluting value of tar sand oil in the Fuel Quality Directive.
Having listened to what Mrs Hedegaard said, I assume that will happen, but I hope that she will also more vehemently oppose the exploitation of the tar sands in Canada and in other parts of the world.
(RO) Mr President, significant results can be achieved in reducing greenhouse gas emissions by 20% by 2020 if investments are made in measures for increasing energy efficiency in buildings and the transport sector.
We had wide-ranging debates at the time when the Fuel Quality Directive was adopted. The car manufacturing industry thought then that, in order to increase the share of fuel deriving from biofuels, it needed a longer period for designing and manufacturing new engines capable of coping with increased vapour pressure.
However, the directive's final text makes it compulsory for both car manufacturers and fuel producers to invest in reducing polluting emissions and improving fuel quality.
I think that, in order to reduce the polluting emissions produced by the transport sector, the European Union should invest as a priority in developing a pan-European smart electricity grid which is capable of receiving energy produced locally and regionally from renewable energy sources and will be integrated into the infrastructure required for using electric vehicles.
(HU) Mr President, Commissioner, I must say that this directive gives rise to serious concerns among the oil processing companies of Central and Eastern Europe. This is not even because it has yet to come into effect, but rather because we are curious as to the methods by which emissions will be calculated. Will it be the 'fixed' method, which is based on an EU average, or the 'hybrid' method, which will calculate emissions from the time and place of extraction? If it is the latter, producers working with Russian oil would actually have to reduce their GHG emissions by 12%, since pollution is already high at the site of extraction.
Commissioner, I sent you a letter in this regard in January, together with four of my colleagues, and we have received your reply, but that reply has not dispelled our doubts fully. I would therefore like to ask you to reassure me, if possible, that this law will not put oil processing companies that process Russian petrol at a disadvantage, and will consequently not put Central and Eastern European Member States in a discriminative situation.
(GA) Mr President, I am not a member of the Committee on Industry, Research and Energy (ITRE); I should be, I would like to be, and I hope to be a member of it. If anyone is leaving it, or if they are thinking of expelling anyone, let me know and I will get a place.
The Commission brought out a very good document on energy efficiency a few weeks ago. It pointed out the need for more work to be done on buildings and transport and I agree 100% on that.
Regarding transport, much more needs to be done in putting strictures on those who produce vehicles to come up with more fuel-efficient vehicles. That is a very important point and not enough has been done on that. I am a member of the Delegation for Relations with Canada, and the Canadians made a presentation to us yesterday about this matter. They are willing to take us out to show us how it works, and until such time as the technologies have been developed, we should keep a more open mind regarding these oil sands and shales.
Member of the Commission. - Mr President, firstly I would like to thank Parliament for the very clear message it has given here tonight. I think it is very clear - including the impatience and sense of urgency. Mr Schnellhardt said that we should act promptly and Mr Arsenis asked particularly, with regard to the timetable: when will this end? I am happy to say that we are talking about a rather short time now. There is the peer review where we are talking about weeks, then it has to come back after that to the Commission, and there will then be the internal process. It will not end there but at least we will start to get it through to the next stage which is with the Member States.
So we are coming close but, as Mrs Hall was saying, this is absolutely not a discriminatory initiative, and I think you all understand why it makes sense to take care that its documentation is robust. That is what we have provided and we all know what the reasons are. One of the reasons is that it was not included from the very outset when this case started several years back. Now we are doing this work and so we can bring it to an end.
Let me finish by saying that, when it comes to this default value for tar sands the overall delay in the implementation of the directive means that we could get the default value included now in the same sort of round as when we are implementing the directive as such. In that sense, when it comes to the default value for tar sands, we will be able to do it a bit quicker than some of us thought possible when we started this nine months ago. Thank you for the very clear message. As I hope you realise, we are working very hard to bring this to an end.
The debate is closed.
Written Statements (Rule 149)
in writing. - Having visited the oil sands in Canada last year, I am an eyewitness of this phenomenon. I had the opportunity to engage in extensive consultations with the Albertan Government and the Federal Government in Canada regarding this issue. Before I went to Canada, Friends of the Earth Europe, WWF and Transport and Environment gave me questions to ask the Albertan Government regarding the oil sands. I received answers to all of these questions from the Albertan Minister for International Relations.
It was conveyed to me that Canada is fully committed to reducing global GHG emissions and de-carbonising fossil fuels, and has pointed out that studies show that the GHG intensity of oil from tar sands can be equal to or less than some other fuels. On the other hand there are remaining concerns about public health, biodiversity and local wildlife.
I would encourage the Commission to send an expert group to visit the oil sands in Canada to conduct an independent analysis of the oil sands, as it will be proposing amendments to the Fuel Quality Directive before December 2012, with a possibility of introducing additional measures for suppliers to reduce by 2% the lifecycle GHG per unit of energy.
in writing. - (CS) A struggle has been going on in Canada for many years between nature conservationists and investors, who are unfortunately showing ever less regard for the protection of nature as global prices and demand for oil rise. The supra-national oil companies regard environmental protection merely as an expense item that must be reduced. Their disregard does not even stop at the de facto genocide of local populations that depend on the environment for their livelihood. The alarming growth in numbers of cancer sufferers among local populations is a direct result of reckless extraction. We have become used to valuing everything in terms of money. In the global variant of the board game Monopoly which we call economics, we see only the short-term profit. We take no account of what we will ultimately pay for the further deforestation of the temperate zone and the grassing over of whole ecosystems in a much longer and more serious game of survival. Under the current economic and political circumstances, resources will simply be exhausted, and the anticipated damage to the environment will occur. The profits are too tempting, and the thirst for energy is too great. Who will decide? The people and their democratically-elected representatives, or the money men and managers of oil companies? Unless Europe takes a firm stand over the unsustainable extraction of tar sands and oil shales, then we are merely engaging in political theatre, which shows we are interested in the issue, while in reality we have neither the will nor the power to change the situation.